                                                              USDCSDNY
     Case 1:17-cv-02987-JPO-KHP Document 244-1 Filed 02/28/20 Page 1 of 2
                                                              DOCUMENT
                                                              ELECTRONICALLY nLED
                                                              DOC#:_ _ _ _ _ __
                    IN THE UNITED STATES DISTRICT COURT       DATE FILED: 03/06/2020
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE LIFETRADE LITIGATION:                         CIVIL ACTION NO.1:17-cv-02987

This Document Relates to: All Actions



                    xxxxxxxxxxx
                    (PROPOSED] ORDER TO PRESERVE EVIDENCE

       This Order to Preserve Evidence (the "Order") is directed to the executor, administrator,

or representative of the estate of Roy G. Smith ("Smith") as well as Smith's heirs, assigns,

distributes and immediate family members (the "Obligated Parties") because they may have

possession, custody, or control of document that referenced to the above-captioned litigation. As

set forth herein, the Obligated Parties must preserve the Subject Documents, defined below, until

further Order of this Couti.

       The following categories of documents are relevant in the instant litigation (the "Subject

Documents") and include any and all hard-copy or electronic formats.

       1) All documents and communications related to the contracts, marketing and
          promotional materials, and reports or analyses, at issue in this action;

       2) All documents and communications related to the life insurance policies underlying
          the securities at issue in this action;

       3) All documents and communications related to Smith's communications, notes, travel
          itineraries, calendars, and financial records and all other documents regarding the
          companies and claims at issue in this action;

       4) All documents and communications relating m any way to loans from either
          Wachovia or the Wells Fargo Defendants;

       5) All financial, accounting, tax, legal or other documents relating to all money or other
          benefits received by Mr. Smith relating to the Lifetrade or associated entities,
          including the disposition and present whereabouts of those funds; and

       6) All documents and communications related to any party's claim or defense in this
          action.



{00050020}
     Case 1:17-cv-02987-JPO-KHP Document 244-1 Filed 02/28/20 Page 2 of 2




IT IS HEREBY ORDERED THAT

       1.     Upon service of this Order, the Obligated Parties are required to preserve all

Subject Documents in their possession, custody, or control.

       2.     The Obligated Party's duty to preserve all Subject Documents shall remain in

effect until further Order of this Court. If any of the Subject Documents are scheduled to be

destroyed or discarded in accordance with an Obligated Party's existing document retention

policy, that policy shall be immediately suspended for any documents that constitute Subject

Documents, and the Subject Documents shall be preserved in accordance with this Order.



         03/06/2020                                 SO ORDERED:
Dated: - - -- -- - -"2020




                                                    HON. KATHERINE H. PARI(ER
                                                    UNITED STATES MAGISTRATE JUDGE




 {00050020}
